  Case 17-17947         Doc 38     Filed 11/05/18 Entered 11/05/18 09:23:20              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-17947
         SHARISE S JACKSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/13/2017.

         2) The plan was confirmed on 09/05/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-17947        Doc 38      Filed 11/05/18 Entered 11/05/18 09:23:20                  Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $2,500.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $2,500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $495.33
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                     $119.00
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $614.33

Attorney fees paid and disclosed by debtor:                $140.00


Scheduled Creditors:
Creditor                                     Claim         Claim          Claim       Principal      Int.
Name                               Class   Scheduled      Asserted       Allowed        Paid         Paid
ALL PAYDAY LOANS               Unsecured         400.00           NA            NA            0.00       0.00
ARMOR SYSTEMS CORP             Unsecured         425.00        425.60        425.60           0.00       0.00
AT & T                         Unsecured         290.00           NA            NA            0.00       0.00
CASH LENDERS                   Unsecured         622.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,384.00         993.80        993.80           0.00       0.00
CITY OF CHICAGO PARKING BUREAU Unsecured      1,718.00            NA            NA            0.00       0.00
CMRE FINANCIAL SERVICES        Unsecured      2,586.00            NA            NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         400.00        442.85        442.85           0.00       0.00
CREDIT ONE BANK                Unsecured         239.00           NA            NA            0.00       0.00
DISH NETWORK                   Unsecured         400.00           NA            NA            0.00       0.00
EMERENCY PHYSICAN MG OF ILL    Unsecured          52.00           NA            NA            0.00       0.00
FEDERAL EMERGENCY MGMT (FEMA Unsecured        6,000.00       5,688.91      5,688.91           0.00       0.00
FIRST PREMIER BANK             Unsecured         873.00           NA            NA            0.00       0.00
GLOBAL GROUP HOLDINGS          Unsecured         300.00           NA            NA            0.00       0.00
HARVEST MOON LOANS             Unsecured         400.00           NA            NA            0.00       0.00
MEDICAL BUSINESS BUREAU        Unsecured         661.00           NA            NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         278.00           NA            NA            0.00       0.00
NORTH PLAINS FINANCIAL         Unsecured         400.00           NA            NA            0.00       0.00
PAYDAY LOAN STORE              Unsecured         600.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         166.00        705.25        705.25           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         348.00        408.69        408.69           0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         408.00        299.15        299.15           0.00       0.00
REGIONAL ACCEPTANCE CORP       Secured        8,025.00     10,573.28       8,025.00      1,649.19     236.48
REGIONAL ACCEPTANCE CORP       Unsecured      3,476.00            NA       2,548.28           0.00       0.00
RUSH UNIVERSITY MEDICAL CENTE Unsecured       8,446.00            NA            NA            0.00       0.00
SILVER CLOUD FINANCIAL         Unsecured      1,000.00         245.00        245.00           0.00       0.00
SURGICAL ASSOC OF OAK PARK     Unsecured         426.00           NA            NA            0.00       0.00
TCF BANK                       Unsecured         392.00           NA            NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         200.00         72.42         72.42           0.00       0.00
US BANK NA                     Unsecured         400.00           NA            NA            0.00       0.00
US DEPT OF ED NELNET           Unsecured         700.00        706.05        706.05           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-17947        Doc 38      Filed 11/05/18 Entered 11/05/18 09:23:20                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim          Claim         Claim        Principal        Int.
Name                              Class    Scheduled       Asserted      Allowed         Paid           Paid
US SMALL BUSINESS ADMINISTRATI Unsecured      5,384.00        5,355.28      5,355.28           0.00         0.00
WEST SUBURBAN MEDICAL CENTER Unsecured        1,649.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                   $0.00
      Mortgage Arrearage                                     $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                            $8,025.00          $1,649.19                 $236.48
      All Other Secured                                      $0.00              $0.00                   $0.00
TOTAL SECURED:                                           $8,025.00          $1,649.19                 $236.48

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                 $0.00
       Domestic Support Ongoing                              $0.00                $0.00                 $0.00
       All Other Priority                                    $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $17,891.28                   $0.00                 $0.00


Disbursements:

       Expenses of Administration                               $614.33
       Disbursements to Creditors                             $1,885.67

TOTAL DISBURSEMENTS :                                                                          $2,500.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-17947         Doc 38      Filed 11/05/18 Entered 11/05/18 09:23:20                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
